Case 1:17-md-02800- "RECENEDINERRSOFPSE Filed 09/24/19 Page 1 of 2

D.C. - Allanta

SEP 24 2013 19 September 2019

JAMES 1 HATTEN, Clerk
By wm nas Aaah Clerk

—_

To Whom It May Concern:

I was one of the 147 million people whose information was compromised by the Equifax data breach in
2017.

On the original claim form it clearly states:

“You may submit a claim for one or more of these benefits

Credit monitoring or Cash Payment of up to $125: Use the claim form to request free
credit monitoring services. Or, if you already have credit monitoring services, and will have
them for at least six months after filing your claim, you can request a cash payment of up to
$125.”

In an email from Equifax received on 7 September 2019 it clearly states:

According to our records, you filed a claim for alternative compensation of up to $125 in
connection with the Equifax data breach settlement and certified on the claim form that you
had some form of credit monitoring or protection in place and will continue to have the credit
monitoring in place for a minimum of six months from the date of your claim filing.

You must either verify or amend your claim by October 15, 2019.

Ef you do not, your claim for alternative compensation will be denied.
To verify your claim for alternative compensation, you must provide the name of your

credit monitoring service that you had in place when you filed your claim.

The request to provide the name of my credit monitoring service was an additional
requirement not mentioned in the original claim form. Gtven the fact that Equifax has
earmarked only $31 million for claims, the 147 million claimants will each receive 21 cents.

This settlement is not only misleading; it is a “bait and switch” tactic to reduce the number of
claimaints for the cash payment. Equifax should be prosecuted for attempting to defraud the
public.

Yours sincerely,

M pots Ware

Lewis Ware
3328 Montezuma Road
Montgomery, AL 36106
Case 1:17-md-02800-TWT Document 835 Filed 09/24/19 Page 2 of 2

Dr. L. B. Ware

3328 Montezuma Road
Montgomery, AL 36106
